Exhibit {EXECUTION VERSION} ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement (this “Assignment Agreement”) is made and entered into this 18th day of December, 2009, by and among Spiridon Karamalegos, an individual (the “Assignor”), and RCI Entertainment (3105 I-35), Inc., a Texas corporation (the “Assignee”), with the consent of Evangelos Polycrates, an individual (“Polycrates”). WITNESSETH: WHEREAS, Polycrates, the Assignor, JOY, and NIII entered into a Purchase Agreement effective as of December 18, 2009 (the “Polycrates Purchase Agreement”); and WHEREAS, Assignor desires to assign the Polycrates Purchase Agreement, subject to the limitations contained therein to the Assignee; and WHEREAS, Assignee desires to be assigned the Polycrates Purchase Agreement, subject to the limitations contained therein. NOW THEREFORE, in consideration of the mutual terms and conditions herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
